Jewett, Justice.
The affidavit of a juror cannot be received to impeach the verdict for mistake or error in respect to the merits, nor to prove irregularity or misconduct either on his own part or that of his fellows ; nor are the declarations or admissions of jurors made subsequent to the rendition of their verdict admissible in support of a motion to set aside. (Clum agt. Smith, 5 Hill, 560.) Rejecting the affidavits of the jurors and disregarding what other affidavits prove their declarations, there is no evidence that the intelligence commu*24nieated by the constable influenced the verdict in any respect, and although the conduct of the constable is deserving of . severe animadversion, yet the verdict cannot be set aside on that ground.
Motion denied with costs.